811 So. 2d 756 (2002)
Bennie Frank TELLAS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3808.
District Court of Appeal of Florida, First District.
March 1, 2002.
Rehearing Denied April 1, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial court denied as successive the appellant's motion filed pursuant to Florida Rule of Criminal Procedure 3.850, which was filed while an appeal of the appellant's previous rule 3.850 motion was pending in this Court. Because the appeal of that motion was pending when the trial court ruled upon the present motion, the trial court should have dismissed the present motion for lack of jurisdiction since the present motion raises the identical claim pending on review in the previous motion. See Williams v. State, 795 So. 2d 975 (Fla. 1st DCA 2001). Accordingly, we vacate the order denying the motion and remand for the trial court to dismiss the motion.
VACATED AND REMANDED.
BOOTH, BROWNING and POLSTON, JJ. concur.